October 3, 2007 Dr. Gerald Yakatan Chairman of the Board COBALIS Corporation Dear Jerry, I am writing tosubmit my resignation from the Board of Directors of COBALIS Corporation. While I wish I could continue to serve, the time demands on me to manage the affairs of a medical device firm in Vancouver, BC are proving to be simply too much for me to do a good job as a COBALIS Director without distracting my attention from my primary responsibilities as CEOof my new company. Jerry, I want to thank you for your confidence and friendship. I will be watching the progress from the sidelines, and wishing you and the team every success in the future. Kindest regards. Wayne S. Wayne Kay 7059 Calle Portone Rancho Santa Fe, CA 92091 Cell:(858) 232-5000 Home:(858) 756-6236 Fax:(858) 756-6237 Email:swaynekay@aol.com
